Citation Nr: 1414037	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-05 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right hypertropia, residuals of eye surgery and superior gaze palsy, and left eye, status post strabismus surgery.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1967.

In July 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not experience any incapacitating episode, compensable visual impairment, or double vision between central and 40 degrees in any direction at any point during the period on appeal.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right hypertropia, residuals of eye surgery and superior gaze palsy, and left eye, status post strabismus surgery have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.75-4.79, Diagnostic Codes (DCs) 6009, 6066, 6090 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under VA regulations, an unhealed eye injury is rated either on the basis of visual impairment or incapacitating episodes, whichever is higher under DC 6009.  An incapacitating episode is defined as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.

Accordingly, a higher 20 percent rating may be warranted with incapacitating episodes with a total duration of at least two weeks but less than four weeks, during any twelve month period.  However, the evidence does not establish the Veteran experienced any incapacitating episode at any point during the period on appeal.  Accordingly, an increased rating due to incapacitating episodes is not warranted.

In a November 2009 VA examination, the Veteran's corrected distance visual acuity was 20/20-3 in both eyes, his corrected near vision was 20/20 in both eyes, resulting in a noncompensable rating under 38 C.F.R. § 4.79.  In a June 2010 private evaluation, his vision was corrected to 20/25 in each eye, also resulting in noncompensable ratings in each eye.  The evidence does not include any additional measure of his visual acuity.  Therefore, the evidence does not establish the Veteran experienced compensable visual impairment at any point during the period on appeal.  Accordingly, a higher rating is not warranted on this basis.

The Veteran has also asserted he is entitled to a higher rating based on experiencing double vision.  Under VA regulations, double vision experienced between central and 40 degrees in up, down, or lateral directions, may result in a compensable rating.  38 C.F.R. § 4.79, DC 6090.  However, in this case, the evidence does not establish he experienced double vision between central and 40 degrees in any direction.

At his November 2009 VA examination, double vision was noted at 45 degrees upon upgaze, 45 degrees to the left, and 45 degrees to the right.  The examiner noted in all other visual fields the Veteran had single vision.  Accordingly, the evidence does not reflect compensable double vision during this examination.

During his June 2010 private vision evaluation, the Veteran reported experiencing double vision on looking up, down, and to the left.  Similarly, during his July 2013 hearing testimony, he reported experiencing double vision while looking up, down, and to the left.  As a lay person, he is competent to report what comes to him through his senses, such as experiencing double vision.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he lacks the medical training and expertise to measure the degree at which this double vision occurs.  

Therefore, while these competent lay descriptions establish the Veteran experienced some double vision, these lay statements do not establish he experienced double vision between central and 40 degrees up, down, or laterally.  Accordingly, the evidence does not establish the Veteran experienced compensable double vision at any point during the period on appeal and a higher rating is not warranted on that basis.

Based on the foregoing, the evidence does not establish the Veteran experienced compensable visual impairment at any point during the period on appeal.  Because his current 10 percent rating has been in place for more than twenty years, it cannot be reduced, except upon a showing of fraud.  38 C.F.R. § 3.951.  Therefore, his current 10 percent rating is continued.  However, because no compensable rating was established, entitlement to a higher 20 percent rating is not established.

Next, the Board has attributed all the Veteran's symptoms to his service-connected disability.  With that in mind, the Board has considered whether referral for extra-schedular consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the rating criteria are adequate to address the disability.  The very symptoms that the Veteran describes, including limited visual acuity and double vision, are the symptoms included in the criteria found in the rating schedule for his disability.  As such, the schedular rating criteria adequately describe his disability picture, and referral for extra-schedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the claims file reflects that the Veteran was employed until he retired, based on age, at seventy years old.  Thus, the Board finds that Rice is inapplicable as the evidence does not show unemployability.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the Veteran was provided with a letter in November 2009 which provided him with notice required by the VCAA, as well as information pertaining to the assignment of disability ratings and effective dates, prior to the initial determination.  Therefore, with this letter the VA satisfied all notification requirements of the VCAA.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  VA and private treatment records have been obtained, as have service treatment records.  Additionally, employment records are included in the claims file.  He also provided testimony at a hearing before the Board in July 2013 that was in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provides a sound basis upon which to base a decision with regard to the appeals.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for right hypertropia, residuals of eye surgery and superior gaze palsy, and left eye, status post strabismus surgery is denied.


REMAND

The Veteran is seeking a compensable rating for his bilateral hearing loss.  The newly-submitted February 2013 audiogram suggests the Veteran's hearing acuity has gotten worse.  However, this evaluation is not sufficient for VA examination purposes, as it is not clear if the evaluation was conducted by a state-licensed audiologist, and no controlled speech discrimination test was conducted.  Accordingly, remand is required for a new VA examination regarding the Veteran's current hearing acuity.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all available VA treatment records at the VA Medical Center East Orange since November 2009.

Any relevant treatment records contained in the electronic file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Schedule the Veteran for an examination to evaluate the nature and severity of his current bilateral hearing loss.  The examiner should be provided with the Veteran's claims file, including the February 2013 audiogram.  Any required testing should be conducted, and a complete rationale should be provided for any opinion expressed.  

3.  Then, readjudicate the appeal.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


